Long, C. J.
The plaintiff is the daughter-in-law of the defendant, and brings this action to recover from the defendant for her personal services rendered to him. It appears that the plaintiff’s husband had died a short time previous to the time when she claims to have made the contract upon which this suit is brought. At that time she was living upon a farm of 400 acres owned by the defendant. She had one child, who was with her upon the farm. She resided there with her husband prior to his death, and claims that the defendant came there, and desired her to remain, after the death of her husband. The contract was not in writing, but is stated by the plaintiff as follows:
“It was in this second talk he made the arrangement with me to stay there and do the work. He came in and said he wanted to talk with me about staying there; that he would have to have men there, and there would have to be some one there to do the work and take care of them. He said he wanted me to stay there, and he would pay me well for staying. In pursuance with that agreement, I stayed there about two years and nine months, and did the work. My work consisted of the same kind as on any farm, 1 expect,—cooking, washing, ironing, and baking. He said that when he sold the farm he would provide a good home for me and the child; that he would furnish the house, furnish the provisions, and I was to do the work.”
*678Upon the trial, plaintiff had judgment for $531.13. Defendant’s contention on the trial was that he made no such arrangement with the plaintiff as claimed by her.
The plaintiff filed a bill of particulars in the case, claiming for 144 weeks’ work, at $10 per week; for work, board, lodging, washing, and mending for defendant’s hired men, and for defendant himself, from March 1, 1891, to November 1, 1893; for groceries and provisions furnished in keeping and caring for defendant’s hired help, and for defendant himself; for money borrowed, $60, and interest on the "same; and for money paid hired girls for labor for defendant.
The first question raised by counsel for defendant relates to the testimony given by the plaintiff, under objection and exception, in which she was permitted to state that she did the washing and mending for the hired men; the contention being that this was not a part of the contract which she claims to have entered into with defendant. We think this testimony was competent, under her claimed contract, as in it she states that the defendant said to her he would have men there, and there would have to be some one there to do the work and take care of them. This taking care of them must certainly be held to include the items of washing and mending for them. This contract cannot be construed as meaning that she was simply to provide the meals, as it is shown that certain of these men worked on the farm continuously from year to year, and had their board and lodging there, which was well known to defendant, and which seems to have been a part of the arrangement when the contract was made with the plaintiff.
Some question is raised that counsel for the plaintiff was permitted to put leading questions to the plaintiff. This was a matter entirely within the discretion of the trial court, and we find nothing in the record which evidences any abuse of that discretion.
The fourth assignment of error relates to a question *679asked the plaintiff by her own counsel, as follows: • “You may tell the jury how much, in your judgment, these services of yours were worth there by the week, from the time you commenced until you left.” The objection to the question is that it was not shown that the plaintiff had any knowledge of the value of the services rendered for which the action is brought. We think this objection has no force. The plaintiff testified that she arose at 5 o’clock in the morning, and worked until 9 o’clock at night; that she had churning to do, butter to make, beds' to make, and all the work there was to do in the farmhouse; and that such services were worth $3 per week. She at least had some knowledge of the amount of work done, and her testimony as to the value was for the jury.
The fifth and sixth assignments relate to questions asked of two of plaintiff’s witnesses, as follows: “What do you think it would average for the time you were there, as close as you can estimate?” One witness had testified that several men had worked there on the farm during the times he was there, in 1891, 1892, and 1893, and that there were more or less men at work there all the time,—sometimes as high as 10 or 12, and never less than 1, besides himself,—and, in answer to the question asked, stated that the average would be about 5, take it all through, and that the plaintiff did the housework. The other witness answered the same question, giving the average number of men there. We think there was no error in this.
Mr. King was called as a witness for the plaintiff. He testified that he was formerly a farmer, and carried on a large farm; that he had hired more or less help. He was asked the general question as to what the plaintiff’s services were worth. The question contained a statement covering fully and fairly plaintiff’s claim as to what she did there upon the farm. There is no claim of any misstatement of the plaintiff’s claim, but the broad ground is taken that the inquiry was not subject to expert opinion; that it was a subject on which the jurors could form an *680opinion from the facts as well as an expert. The witness answered that the services were worth from three to four dollars a week. , We think this testimony was competent.
Some other questions are raised by the record, which we do not consider necessary to discuss. We have examined them, and are satisfied that a fair trial was had. -What is stated in reference to the conduct of counsel for plaintiff, in the briefs of defendant’s counsel, we have also examined; and, while the remarks might better have been left out of the case, we are of the opinion that they are not of such a nature as to call for a reversal. Some question is also raised upon the charge of the court, but we think it was fair, and that it fully stated the law governing the case.
The judgment must be affirmed.
The other Justices concurred,